Citation Nr: 0117883	
Decision Date: 07/02/01    Archive Date: 07/16/01

DOCKET NO.  99-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus, with history of retinal changes, vascular 
deficiencies, and sensory neuropathy.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of carcinoma of the vocal cords.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1955 to January 
1958 and from February 1958 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In a July 
1997 rating decision, the RO assigned a noncompensable 
evaluation for residuals of carcinoma of the vocal cords.  In 
a February 1999 rating decision, the RO denied an evaluation 
in excess of 60 percent for diabetes mellitus, with history 
of retinal changes, vascular deficiencies, and sensory 
neuropathy.  The appellant disagreed with these 
determinations and this appeal ensued.  

The February 1999 rating decision also declined to reopen a 
claim of service connection for arthritis that was previously 
denied in a March 1984 rating decision.  However, the 
appellant had perfected an appeal of the March 1984 rating 
decision denial, and in November 1985 the Board remanded the 
claim for further development of the record.  The RO 
readjudicated the claim in a March 1986 rating decision.  A 
supplemental statement of the case issued in May 1986 listed 
the issue of service connection for arthritis, but did not go 
into any detail on that issue.  Although the veteran was 
informed that the case was being returned to the Board for 
further appellate consideration of the issue, that did not 
occur.  The appellant did not withdraw the appeal.  
Consequently, the March 1984 rating did not become final, and 
an appeal of the denial of the claim remains pending.  
Therefore, the issue is properly characterized as a claim for 
service connection for arthritis rather than a petition to 
reopen such claim.  Because the appellant presented testimony 
at a hearing before other Members of the Board in August 
1985, this issue is addressed in a separate decision.  

In a February 2001 rating decision, the RO increased to 30 
percent the evaluation assigned for residuals of carcinoma of 
the vocal cords.  As he presumably seeks the maximum benefit 
allowed, the claim remains in controversy as stated on the 
title page of this decision.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993); Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992).  

Service connection is established for arteriosclerotic heart 
disease, status post myocardial infarctions with history of 
glomerulonephritis, which since March 1994 has been evaluated 
as 100 percent disabling.  In an April 2001 hearing presided 
over by the undersigned Member of the Board, the appellant 
argued that this disability had recently undergone an 
increase in severity.  As the RO has not yet adjudicated this 
claim, it is referred to the RO for appropriate action.  

In a February 2001 rating decision, the RO denied the 
appellant's claims seeking service connection for age-related 
macular degeneration, presbyopia, ametropia, and astigmatism 
as secondary to diabetes mellitus; varicose veins of the 
lower extremities as secondary to diabetes mellitus; a lung 
tumor; cirrhosis of the liver; and colon cancer, kidney 
tumor, prostate cancer, skin cancer, and cysts on the arms 
and legs due to exposure to herbicide agents.  The appellant 
disagreed with these determinations in a March 2001 
statement.  The RO has not addressed these claims in a 
statement of the case. 


REMAND

Regarding the claims seeking service connection for age-
related macular degeneration, presbyopia, ametropia, and 
astigmatism as secondary to diabetes mellitus; varicose veins 
of the lower extremities as secondary to diabetes mellitus; a 
lung tumor; cirrhosis of the liver; and colon cancer, kidney 
tumor, prostate cancer, skin cancer, and cysts on the arms 
and legs due to exposure to herbicide agents, the RO has not 
issued a statement of the case.  Where a notice of 
disagreement has been filed without subsequent issuance of a 
statement of the case, a remand is required to cure the 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The duty to assist requires VA to provide the claimant 
with application forms and notify him or her of an incomplete 
application; provide the claimant with notice of required 
information and evidence; make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
VA, private, and service department records, as well as 
records possessed by other Federal agencies; and provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A). 

An examination or opinion is necessary to make a decision on 
a claim if the evidence, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant): (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for  the Secretary to 
make a decision on the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2098 (2000) (to be codified at 38 U.S.C.A. §§ 5103A).  

With respect to the claim of entitlement to a rating in 
excess of 60 percent for diabetes mellitus, with history of 
retinal changes, vascular deficiencies, and sensory 
neuropathy, the appellant testified at a hearing in April 
2001 that he had recently received treatment at the VA 
Medical Center in Salem, Virginia.  VA has a duty to assist 
the appellant in obtaining outstanding medical evidence in 
the possession of the Government.  Moreover, the most recent 
examination concerning the severity of the diabetes was in 
January 1999.  That examination provided insufficient 
information to properly rate this disability under Code 7913.  
See 38 C.F.R. § 4.119 (2000).  Therefore, an examination is 
necessary.  

With respect to the claim of entitlement to an evaluation in 
excess of 30 percent for residuals of carcinoma of the vocal 
cords, the appellant testified that he underwent a VA 
examination in March 2001.  A report of that examination is 
of record.  It provides insufficient information to ascertain 
the nature and severity of the residuals of carcinoma of the 
vocal cords. 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the VA Medical 
Center in Salem, Virginia, obtain 
complete clinical records of the 
appellant's treatment at that facility, 
and associate them with the claims file. 

3.  The RO should schedule the appellant 
for an examination to determine the 
current severity of his diabetes 
mellitus, with history of retinal 
changes, vascular deficiencies, and 
sensory neuropathy.  The claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies must be accomplished.  The report 
of examination should contain a detailed 
account of all manifestations present.  
The examiner should state whether the 
diabetes mellitus requires insulin (and, 
if so, the dosage), an oral hypoglycemic 
agent, restricted diet, or regulation of 
activities; and whether there are 
associated episodes of ketoacidosis or 
hypoglycemic reactions resulting in 
hospitalization or need for a diabetic 
care provider, progressive loss of weight 
and strength, or other complications.  
The examination report should include the 
complete rationale for all opinions 
expressed.  If any special examination is 
deemed necessary to assess systemic 
complications of diabetes, such 
examination should be accomplished.  

4.  The RO should also schedule the 
appellant for an examination to determine 
the current severity of his residuals of 
carcinoma of the vocal cords.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  All necessary tests and 
studies must be accomplished.  The report 
of examination should contain a detailed 
account of all manifestations present.  
The examiner should state whether there 
is local recurrence or metastasis; 
chronic laryngitis manifested by 
hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy, or 
inflammation of cords or mucous membrane; 
and constant inability to communicate by 
speech.  The examination report should 
include the complete rationale for all 
opinions expressed.
5.  The RO should provide a statement of 
the case to the appellant and his 
representative addressing the claims of 
service connection for macular 
degeneration, presbyopia, ametropia, and 
astigmatism as secondary to diabetes 
mellitus; varicose veins of the lower 
extremities as secondary to diabetes 
mellitus; a lung tumor; cirrhosis of the 
liver; and colon cancer, kidney tumor, 
prostate cancer, skin cancer, and cysts 
on the arms and legs due to exposure to 
herbicide agents.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, these issues should be 
returned to the Board for further review.  

6.  The RO should ensure that the 
development ordered is completed.  Then 
the RO should readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




